     Case 6:18-cv-00034 Document 38 Filed on 08/11/21 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               August 11, 2021
                       UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            VICTORIA DIVISION

MARK CLIFF SCHWARZER,       §
      Plaintiff,            §
                            §
                  v.        §
                            §
DALE WAINRIGHT; ROBERT      §                     Civil Action No. 6:18-cv-34
BEARD; PAMELA MENDEZ-BANDA; §
BRYAN COLLIER; and JENNIFER §
SMITH,                      §
        Defendants.         §

                                        ORDER

      This matter is before the Court on remand from the Fifth Circuit Court of Appeals

to determine the timeliness of Plaintiff Mark Cliff Schwarzer’s (“Schwarzer”) Motion to

Alter Judgment under Rule 59(e) of the Federal Rules of Civil Procedure. (See Dkt.

Nos. 17, 24). His motion is timely if he placed it in the prison mail system on or before

October 30, 2019.

      The Court ordered briefing to determine whether Schwarzer timely filed his

motion pursuant to the prison mailbox rule. (Dkt. No. 28). Complying with the Court’s

Order, Schwarzer filed a sworn affidavit stating that he dropped his motion in the prison

mailbox on October 30, 2019; however, because mail placed in the prison mailing system

is processed and recorded in the mail log on the next business day, his motion was

recorded on the mail log as “received” by the mailroom on October 31, 2019. (Dkt. No.

29). The Texas Attorney General, as amicus curiae, has acknowledged that “[m]ail


                                           1
     Case 6:18-cv-00034 Document 38 Filed on 08/11/21 in TXSD Page 2 of 2




received after hours is processed the next day and therefore the mail log is consistent with

Mr. Schwarzer’s claim he placed his motion in the mail on October 30, 2019.” (Dkt. No.

32 at 2).

        Based upon the aforementioned evidence, the Court FINDS that Schwarzer timely

deposited his Rule 59(e) motion to alter judgment in the prison mailbox on October 30,

2019.

        It is so ORDERED.

        Signed on August 11, 2021.



                                                 _____________________________________
                                                         DREW B. TIPTON
                                                 UNITED STATES DISTRICT JUDGE




                                             2
